DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 12, 15-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is unclear because of the limitation “A camshaft cover for a double-cylinder engine, having an integral structure, and comprising a first shaft cover portion” 
Claims 2 - 6 are rejected due to their dependence on claim 1.
Regarding claim 5:
	The claim is unclear because of the limitations “six third sub-oil galleries” and “two second sub-oil galleries” in lines 5 and 8 respectively.  These limitations are unclear because of line 2 of the claim which seems to suggest there’s only 1 of each of the second and third sub-oil gallery’s however lines 5 and 8 suggests a plurality.  For this reason it’s unclear if these are the same structures or different structures.  For the sake of examination the office has assumed that these pluralities are pluralities of the singular structures established in line 2 of the claim.
	Claim 6 is rejected due to its dependence on claim 5.
Regarding claim 12:
	The claim is unclear because of the term “F” in lines 6 and 8.  It’s unclear if the claim language is requiring the distance between the first end face and the second journal and the first end face and the fifth journal to be the same or allows them to be different.  For the sake of examination the office has assumed that the language of the claim requires them to be the same.  The claim is also unclear because of the “D” term in lines 9 and 10 for the same reasons.  For the sake of examination the office has assumed that this limitation requires the distance between the second end face and the second journal and the fifth journal to be the same as well.
Regarding claim 15:

	Second, the limitation “six oil holes” in line 6 is unclear.  Claim 14 (on which this claim depends) establishes “oil holes” in line 3and it’s unclear if these are the same structures or different structures.  For the sake of examination the office has assumed that they are the same structures.
Claims 16 and 17 are rejected due to their dependence on claim 15.  
Regarding claim 16:
	The claim is unclear because of the “a first sub-oil gallery, a second sub-oil gallery and a third sub-oil gallery” in lines 1 through 2.  This limitation is unclear because the remainder of the claim establishes a plurality of first, second and third sub-oil galleries but fails to establish if these are part of the same oil galleries established in lines 1 through 2 or different.  For the sake of examination the office has assumed that they are the same.
Claim 17 is rejected due to its dependence on claim 16.
Regarding claim 20:
	The claim is unclear because of the limitations “wherein a first shaft hole, the second shaft hole and the third shaft hole…” in lines 1 through 2 and “a fourth shaft hole, 
	The claim is also unclear because of the limitation “six oil holes” in line 6 of the claim.  Claim 19 (on which this claim depends) already establishes “oil holes” in line 3 and it’s unclear if these are the part of the same structure or separate.  For the sake of examination the office has assumed that they are part of the same structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent number RE. 35,382 to Saito.
Saito discloses:
Regarding claim 1 (as best understood by the examiner, see the 35 USC 112(b) rejection above for the interpretation of the claim):
A camshaft cover (figure 1-11, element 47) for a double-cylinder engine (intended use which the camshaft cover is capable of using), having an integral structure (see figures 1, 6 and 9 where to camshaft cover is made from one complete part), and comprising a first shaft cover portion (see figure is 1 or 2 below, element A), a second shaft cover portion (see figure is 1 or 2 below, element B), a first connecting portion (see figure 2 below, element C or D) and a second connecting portion (see figure 2 below, element other of D or C), wherein the first connecting portion (see figure 2 below, element C or D) and the second connecting portion (see figure 2 below, other of element D or C) are connected between the first shaft cover portion and the second shaft cover portion (see figure 2 below and the first and second shaft cover portions A and B extend along the axial length of 47 and C and D extend between them), and spaced apart axially (see figure 2 below, C and D are spaced apart axially by hole 132 (shown as 24 in figure 6 but as 132 in figure 9)).  

    PNG
    media_image1.png
    506
    638
    media_image1.png
    Greyscale

Figure 1 – figure 1 of Saito, annotated by the examiner

    PNG
    media_image2.png
    601
    809
    media_image2.png
    Greyscale

Figure 2 - figure 6 of Saito, annotated by the examiner
Regarding claim 2:
The camshaft cover according to claim 1, wherein the first connecting portion (see figure 2 above, element C) is connected to an axial end (see figure 2 above where C is on one end of A and B) of the first shaft cover portion (see figure is 1 or 2 above, element A) and an axial end (also at the end of B in figure 2 above) of the second shaft cover portion (see figure is 1 or 2 below, element B).  

Regarding claim 3:
The camshaft cover according to claim 2, wherein an oil gallery (figure 1, element 113) is arranged in the camshaft cover (figure 1-11, element 47), each of a bottom (59) of the first shaft cover portion (see figure is 1 or 2 above, element A) and a bottom (68) of the second shaft cover portion (see figure is 1 or 2 above, element B) is provided with at least two shaft holes spaced apart axially (59 and 68 for each journal 62 and 49 as shown figure 5 which is greater than 2), and oil holes (end of 124 or 125) in 113) are formed at the at least two shaft holes (59 and 68), respectively.  

Regarding claim 4:
The camshaft cover according to claim 3, wherein a first shaft hole, a second shaft hole and a third shaft hole (59 for each 49 as shown in figure 5 which totals to more than three) spaced apart axially are formed in the bottom of the first shaft cover portion (see figure is 1 or 2 above, element A); 
a fourth shaft hole, a fifth shaft hole and a sixth shaft hole (68 for each 62 as shown in figure 5 which totals to more than three) spaced apart axially are formed in the bottom of the second shaft cover portion (see figure is 1 or 2 above, element B); and 
six oil holes (end of 125 and 124 for each 68 and 59 which totals to more than 6) in communication with the oil gallery (via 126 and 127) are provided at the first shaft hole, the second shaft hole, the third shaft hole, the fourth shaft hole, the fifth shaft hole and the sixth shaft hole (see figure 4), respectively.  

Regarding claim 5 (as best understood by the examiner, see the 35 USC 112(b) rejection above for the interpretation of the claim):
The camshaft cover according to claim 4, wherein the oil gallery comprises a first sub-oil gallery (113 as seen in figure 6), a second sub-oil gallery (126 and 127) and a third sub-oil gallery (124 and 125 as seen in figure 6 (125 is labeled as 68 in figure 6)); 
see figure is 1 or 2 above, element A), the first connecting portion (see figure 2 above, element D) and the second shaft cover portion (see figure is 1 or 2 above, element B); 
six third sub-oil galleries (124 and 125) are provided and in communication with the six oil holes (ends of 124 and 125) respectively, the first sub-oil gallery is in direct communication (via 126 and 127) with the third sub-oil gallery (closest 124) arranged at the first shaft hole (closest 59) and the third sub-oil gallery (closest 125) arranged at the fourth shaft hole (closest 68); and 
two second sub-oil galleries (127 and 126) are provided and arranged in the first shaft cover portion (see figure is 1 or 2 above, element A) and the second shaft cover portion (see figure is 1 or 2 above, element B) respectively, the second sub-oil gallery (126) arranged in the first shaft cover portion (see figure is 1 or 2 above, element A) is in communication with the three third sub-oil galleries (124 for each 59) in the first shaft cover portion (see figure is 1 or 2 above, element A), and the second sub-oil gallery (127) arranged in the second shaft cover portion (see figure is 1 or 2 above, element B) is in communication with the three third sub-oil galleries (125) in the second shaft cover portion (see figure is 1 or 2 above, element B).  

Regarding claim 6:
The camshaft cover according to claim 5, wherein the second connecting portion (see figure 2 above, element C) has an end connected between the second shaft hole and the third shaft hole (the inner second connecting portion C as shown in figure 2 above is located between the second and third shaft holes aligned with 124 as shown in 2 above) of the first shaft cover portion (see figure is 1 or 2 above, element A), and another end connected between the fifth shaft hole and the sixth shaft hole (the inner second connecting portion C as shown in figure 2 above is located between fifth and sixth shaft holes aligned with 68) of the second shaft cover portion (see figure is 1 or 2 above, element B).  

Regarding claim 7:
A camshaft assembly (figure 1-11) for a double-cylinder engine (intended use which the camshaft cover is capable of using), comprising: 
a first camshaft (53) having an axis (axis within shaft 53); 
a second camshaft (63) having an axis (axis within shaft 63) parallel to the axis of the first camshaft (parallel to each other as shown in figure 1); and 
a camshaft cover (figure 1-11, element 47), comprising a first shaft cover portion (see figure is 1 or 2 above, element A), a second shaft cover portion (see figure is 1 or 2 above, element B), a first connecting portion (see figure 2 above, element C or D) and a second connecting portion (see figure 2 above, element other of D or C) which are integrally formed (see figures 1, 6 and 9 where to camshaft cover is made from one complete part), the first connecting portion (see figure 2 above, element C) and the second connecting portion (see figure 2 above, element D) being spaced apart axially (see figure 2 above), and connected between the first shaft cover portion (see figure is 1 or 2 above, element A) and the second shaft cover portion (see figure is 1 or 2 above, element B), 
see figure is 1 or 2 above, element A) covers the first camshaft (53), and the second shaft cover portion (see figure is 1 or 2 above, element B) covers the second camshaft (63).  

Regarding claim 8:
The camshaft assembly according to claim 7, wherein the first camshaft (53) has a first journal (see figure 3 below, element J), a second journal (see figure 3 below, element I) and a third journal (see figure 3 below, element H) spaced apart axially, and the second camshaft (63) has a fourth journal (see figure 3 below, element G), a fifth journal (see figure 3 below, element F) and a sixth journal (see figure 3 below, element E) spaced apart axially; 
the first camshaft (53) is provided with a first shaft shoulder (see figure 1 below, element K) on a side of the first journal facing (J) away from the second journal (I), and the second camshaft (63) is provided with a second shaft shoulder (L) on a side of the fourth journal (J) facing away from the fifth journal (I); and 
the first shaft cover portion (see figure 1 or 2 above, element A)is provided with a first position limiting groove (inherent since L is received by some groove located in the cover or it would otherwise interfere with the cover), the second shaft cover portion (see figure 1 or 2, element B) is provided with a second position limiting groove (inherent since K is received by some groove located in the cover or it would otherwise interfere with the cover), the first shaft shoulder is engaged in the first position limiting groove (inherent since the groove in the cover prevents the camshaft from moving axially), and inherent since the groove in the cover prevents the camshaft from moving axially).  

    PNG
    media_image3.png
    861
    1419
    media_image3.png
    Greyscale

Figure 3- figure 5 of Saito, annotated by the examiner
Regarding claim 13:
The camshaft assembly according to claim 7, wherein the first connecting portion (see figure 2 above, element C or D) is connected to an axial end (see figure 2 above where C is on one end of A and B) of the first shaft cover portion (see figure is 1 or 2 below, element A) and an axial end (also at the end of B in figure 2 above) of the second shaft cover portion (see figure is 1 or 2 below, element B).  

Regarding claim 14:
The camshaft assembly according to claim 13, wherein an oil gallery (figure 1, element 113) is arranged in the camshaft cover (figure 1-11, element 47), each of a bottom (59) of the first shaft cover portion (see figure is 1 or 2 above, element A) and a bottom (68) of the second shaft cover portion (see figure is 1 or 2 above, element B) is provided with at least two shaft holes spaced apart axially (59 and 68 for each journal 62 and 49 as shown figure 5 which is greater than 2), and oil holes (end of 124 or 125) in communication with the oil gallery (113) are formed at the at least two shaft holes (59 and 68), respectively.  

Regarding claim 15 (as best understood by the examiner, see the 35 USC 112(b) rejection above for the interpretation of the claim):
The camshaft assembly according to claim 14, wherein a first shaft hole, a second shaft hole and a third shaft hole (59 for each 49 as shown in figure 5 which totals to more than three) spaced apart axially are formed in the bottom of the first shaft cover portion (see figure is 1 or 2 above, element A); 
a fourth shaft hole, a fifth shaft hole and a sixth shaft hole (68 for each 62 as shown in figure 5 which totals to more than three) spaced apart axially are formed in the bottom of the second shaft cover portion (see figure is 1 or 2 above, element B); and 
six oil holes (end of 125 and 124 for each 68 and 59 which totals to more than 6) in communication with the oil gallery (via 126 and 127) are provided at the first shaft hole, the second shaft hole, the third shaft hole, the fourth shaft hole, the fifth shaft hole and the sixth shaft hole (see figure 4), respectively.  

Regarding claim 16 (as best understood by the examiner, see the 35 USC 112(b) rejection above for the interpretation of the claim):
The camshaft assembly according to claim 15, wherein the oil gallery comprises a first sub-oil gallery (113 as seen in figure 6), a second sub-oil gallery (126 and 127) and 124 and 125 as seen in figure 6 (125 is labeled as 68 in figure 6)); 
the first sub-oil gallery extends throughout the first shaft cover portion (see figure is 1 or 2 above, element A), the first connecting portion (see figure 2 above, element C) and the second shaft cover portion (see figure is 1 or 2 above, element B); 
six third sub-oil galleries (124 and 125) are provided and in communication with the six oil holes (ends of 124 and 125) respectively, the first sub-oil gallery is in direct communication (via 126 and 127) with the third sub-oil gallery (closest 124) arranged at the first shaft hole (closest 59) and the third sub-oil gallery (closest 125) arranged at the fourth shaft hole (closest 68); and 
two second sub-oil galleries (127 and 126) are provided and arranged in the first shaft cover portion (see figure is 1 or 2 above, element A) and the second shaft cover portion (see figure is 1 or 2 above, element B) respectively, the second sub-oil gallery (126) arranged in the first shaft cover portion (see figure is 1 or 2 above, element A) is in communication with the three third sub-oil galleries (124 for each 59) in the first shaft cover portion (see figure is 1 or 2 above, element A), and the second sub-oil gallery (127) arranged in the second shaft cover portion (see figure is 1 or 2 above, element B) is in communication with the three third sub-oil galleries (125) in the second shaft cover portion (see figure is 1 or 2 above, element B).  

Regarding claim 17:
The camshaft assembly according to claim 16, wherein the second connecting portion (see figure 2 below, element C) has an end connected between the second shaft the inner second connecting portion C as shown in figure 2 above is located between the second and third shaft holes aligned with 124 as shown in 2 above) of the first shaft cover portion (see figure is 1 or 2 above, element A), and another end connected between the fifth shaft hole and the sixth shaft hole  (the inner second connecting portion C as shown in figure 2 above is located between fifth and sixth shaft holes aligned with 68) of the second shaft cover portion (see figure is 1 or 2 above, element B).  

Regarding claim 18:
A double-cylinder engine (has multiple cylinders as shown in figure 5), comprising a camshaft assembly, the camshaft assembly comprising: 
a first camshaft (53) having an axis (axis within shaft 53); 
a second camshaft (63) having an axis (axis within shaft 63) parallel to the axis of the first camshaft (parallel to each other as shown in figure 1); and 
a camshaft cover (figure 1-11, element 47) having an integral structure (see figures 1, 6 and 9 where to camshaft cover is made from one complete part), and comprising a first shaft cover portion (see figure is 1 or 2 above, element A), a second shaft cover portion (see figure is 1 or 2 above, element B), a first connecting portion (see figure 2 above, element C or D) and a second connecting portion (see figure 2 above, other of element D or C), the first connecting portion (see figure 2 above, element C or D) and the second connecting portion (see figure 2 below, the other of element D or C) being connected between the first shaft cover portion (see figure is 1 or 2 above, element A) and the second shaft cover portion (see figure is 1 or 2 above, element B), and spaced apart axially, 
wherein the first shaft cover portion (see figure is 1 or 2 above, element A) covers the first camshaft (53), and the second shaft cover portion (see figure is 1 or 2 above, element B) covers the second camshaft (63).  

Regarding claim 19:
The double-cylinder engine according to claim 18, wherein an oil gallery (figure 1, element 113) is arranged in the camshaft cover (figure 1-11, element 47), each of a bottom (59) of the first shaft cover portion (see figure is 1 or 2 above, element A) and a bottom (68) of the second shaft cover portion (see figure is 1 or 2 above, element B) is provided with at least two shaft holes spaced apart (59 and 68 for each journal 62 and 49 as shown figure 5 which is greater than 2) axially, and oil holes (end of 124 or 125) in communication with the oil gallery (113) are formed at the at least two shaft holes (59 and 68), respectively.  

Regarding claim 20 (as best understood by the examiner, see the 35 USC 112(b) rejection above for the interpretation of the claim):
The double-cylinder engine according to claim 19, wherein a first shaft hole, a second shaft hole and a third shaft hole (59 for each 49 as shown in figure 5 which totals to more than three) spaced apart axially are formed in the bottom of the first shaft cover portion (see figure is 1 or 2 above, element A); 
68 for each 62 as shown in figure 5 which totals to more than three) spaced apart axially are formed in the bottom of the second shaft cover portion (see figure is 1 or 2 above, element B); and 
six oil holes (end of 125 and 124 for each 68 and 59 which totals to more than 6) in communication with the oil gallery (via 126 and 127) are provided at the first shaft hole, the second shaft hole, the third shaft hole, the fourth shaft hole, the fifth shaft hole and the sixth shaft hole (see figure 4), respectively.  
   
Allowable Subject Matter

Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent application publication number 2002/0185094 to Yoon (see the camshaft cover 20), US patent application publication number 2004/0144349 to Wampula et al. (see the cover see figure 2), US patent number 7,059,291 to Ueno et al. (see cover 22), US patent number 7,574,991 to Kumagai et al. (see the cover 40), US .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.